 

Exhibit 10.1

UMPQUA HOLDINGS CORPORATION

EMPLOYMENT AGREEMENT

FOR

Cort O’Haver

Dated as of March 24, 2010



--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is by and between Umpqua Holdings
Corporation (“Umpqua”) and Cort O’Haver (“Officer”), effective as of March 24,
2010.

1. PURPOSE AND DURATION OF AGREEMENT. The purpose of this Agreement is to set
forth the terms of Officer’s employment with Umpqua and to provide Officer with
certain benefits in circumstances where Officer’s employment is terminated or a
Change in Control (defined below) occurs. This Agreement, including the
provisions governed by ERISA as expressly set forth below, shall expire on
December 31, 2014.

2. EMPLOYMENT. Umpqua, either directly or through one of its wholly owned
subsidiaries, employs the Officer and the Officer accepts that employment on the
terms and conditions contained in this Agreement.

3. NO TERM OF EMPLOYMENT. Notwithstanding the term of this Agreement, Umpqua may
terminate Officer’s employment at any time for any lawful reason or for no
reason at all, subject to the provisions of this Agreement.

4. DUTIES; POSITION.

4.1 Position. Officer shall be employed as Executive Vice President, Umpqua
Bank, Commercial Banking, and will perform such duties as may be designated by
Umpqua’s President and Chief Executive Officer, to whom Officer will directly
report (the “Supervisor”).

4.2 Obligations of Officer.

(a) Officer agrees that to the best of Officer’s ability and experience, Officer
will at all times loyally and conscientiously perform all of the duties and
obligations required of Officer pursuant to the express and implicit terms of
this Agreement and as directed by the Board or the Supervisor.

(b) Officer shall devote Officer’s entire working time, attention and efforts to
Umpqua’s business and affairs, shall faithfully and diligently serve Umpqua’s
interests and shall not engage in any business or employment activity that is
not on Umpqua’s behalf (whether or not pursued for gain or profit) except for
(a) activities approved in writing in advance by Umpqua and (b) passive
investments that do not involve Officer providing any advice or services to the
businesses in which the investments are made.

5. BASE COMPENSATION. For services performed under this Agreement, Officer shall
be entitled to $31,667 per month ($380,000 on annualized basis) (“Base Salary”),
which Umpqua may increase in its sole discretion, as well as perquisites
provided to Umpqua’s officers, Officer shall be entitled to participate, under
the terms of the respective plans and subject to periodic plan changes, in the
2010 Executive Incentive Compensation Plan, group health insurance, long-term
disability and life insurance, 401(k) plan, and such other compensation or
benefits as approved by the Board. Officer will be nominated to participate in
the Supplement Executive Retirement Plan (Top Hat Retirement Plan). Officer is
entitled to four weeks vacation per year and monthly parking.

 

1



--------------------------------------------------------------------------------

 

6. TERMINATION. Officer’s employment may be terminated before the expiration of
this Agreement as described in this Section, in which event Officer’s
compensation and benefits shall terminate except as otherwise provided in this
Agreement.

6.1 For Cause. Upon Umpqua’s termination of Officer’s employment for Cause (as
defined in Section 7.1 below) (“Termination For Cause”).

6.2 Without Cause. Upon Umpqua’s termination of Officer’s employment without
Cause, with or without notice, at any time in Umpqua’s sole discretion, for any
reason (other than for Cause, death, or Disability) or for no reason
(“Termination Without Cause”). A Change in Control does not in itself constitute
Termination Without Cause.

6.3 For Good Reason. Upon Officer’s termination of the employment for Good
Reason (as defined in Section 7.2 below) (“Termination For Good Reason”).

6.4 Death or Disability. Upon Officer’s death or Disability (as defined in
Section 7.3 below).

6.5 Separation of Service. For the purposes of this Agreement, the term
“termination” means a termination of employment that meets the definition of
“separation of service” as defined in Section 409A of the Internal Revenue Code
and regulations promulgated thereunder.

7. DEFINITIONS.

7.1 Cause. For the purposes of this Agreement, “Cause” for Officer’s termination
will exist upon the occurrence of one or more of the following events:

(a) Dishonest or fraudulent conduct by Officer with respect to the performance
of Officer’s duties with Umpqua;

(b) Conduct by Officer that materially discredits Umpqua or any of its
subsidiaries or is materially detrimental to the reputation of Umpqua or any of
its subsidiaries, including but not limited to conviction or a plea of nolo
contendere of Officer of a felony or crime involving moral turpitude;

(c) Officer’s willful misconduct or gross negligence in performance of Officer’s
duties under this Agreement, including but not limited to Officer’s refusal to
comply in any material respect with the legal directives of the Board or the
Supervisor, if such misconduct or negligence has not been remedied or is not
being remedied to Umpqua’s reasonable satisfaction within thirty (30) days after
written notice, including a detailed description of the misconduct or
negligence, has been delivered to Officer;

 

2



--------------------------------------------------------------------------------

 

(d) An order or directive from a state or federal banking regulatory agency
requesting or requiring removal of Officer or a finding by any such agency that
Officer’s performance threatens the safety or soundness of Umpqua or any of its
subsidiaries; or

(e) A material breach of Officer’s fiduciary duties to Umpqua if such breach has
not been remedied or is not being remedied to the Umpqua’s reasonable
satisfaction within thirty (30) days after written notice, including a detailed
description of the breach, has been delivered to Officer.

7.2 Good Reason. For purposes of this Agreement, “Good Reason” for Officer’s
termination of employment will exist upon the occurrence of one or more of the
following events, without Officer’s consent, if Officer has informed Umpqua in
writing of the circumstances described below in this Section that could give
rise to termination for Good Reason and Umpqua has not removed the circumstances
within thirty (30) days of the written notice:

(a) A material reduction of Officer’s Base Salary, unless the reduction is in
connection with, and commensurate with, reductions in the salaries of all or
substantially all senior officers of Umpqua; or

(b) A requirement for Officer to relocate to a facility or location more than 30
miles from the location where Officer is currently employed.

7.3 Disability. For purposes of this Agreement, “Disability” shall mean that
(i) Officer has been unable to perform Officer’s duties under this Agreement as
a result of Officer’s incapacity due to physical or mental illness for at least
90 consecutive calendar days or 150 calendar days during any consecutive 12
month period and (ii) a physician selected by Umpqua and its insurers and
acceptable to Officer or Officer’s legal representative (with such agreement on
acceptability of the physician not to be unreasonably withheld), determines the
incapacity to be (a) total and permanent and (b) prohibiting of Officer’s
ability to perform the essential functions of Officer’s position with or without
reasonable accommodation.

7.4 Change in Control. For purposes of this Agreement, a “Change in Control”
shall be deemed to have occurred when any of the following events take place:

(a) Any person (including any individual or entity), or persons acting in
concert, become(s) the beneficial owner of voting shares representing fifty
percent (50%) or more of Umpqua;

(b) A majority of the Board is removed from office by a vote of Umpqua’s
shareholders over the recommendation of the Board then serving; or

(c) Umpqua is a party to a plan of merger or plan of exchange and upon
consummation of such plan, the shareholders of Umpqua immediately prior to the
transaction do not own or continue to own (i) at least forty percent (40%) of
the shares of the surviving company (if the then current CEO of Umpqua continues
as CEO of the surviving organization), or (ii) at least a majority of the shares
of the surviving organization (if the then current CEO of Umpqua does not
continue as CEO of the surviving organization).

 

3



--------------------------------------------------------------------------------

 

8. PAYMENT UPON TERMINATION. Upon termination of Officer’s employment for any of
the reasons set forth in Section 6 above, Officer will receive payment for all
Base Salary and benefits earned as of the date of Officer’s termination (“Earned
Compensation”), which shall be paid by the end of the business day following
termination or sooner if required by applicable law.

9. SEVERANCE BENEFIT. In the event of Termination Without Cause or Termination
for Good Reason, in addition to receiving Earned Compensation, Officer will
receive a severance benefit equal to the greater of: (i) nine (9) months Base
Salary, based on Officer’s Base Salary just prior to termination or (ii) two
weeks salary for every year of employment with Umpqua (the “Severance Benefit”).
Subject to Section 12.3 below, the Severance Benefit shall be paid in equal
installments over the number of months of continued Base Salary, starting on the
next regular payday following termination. Receipt of the Severance Benefit is
conditioned on Officer having executed the Employment Separation Agreement and
Release of Claims, in substantially the form attached hereto as Exhibit A (the
“Separation Agreement”) and the revocation period having expired without Officer
having revoked the Separation Agreement. Receipt and continued receipt of the
Severance Benefit is further conditioned on Officer not being in violation of
any material term of this Agreement or in violation of any material term of the
Separation Agreement. Officer shall not be required to mitigate the amount of
any payments under this Section (whether by seeking new employment or otherwise)
and no such payment shall be reduced by earnings that Officer may receive from
any other source,

10. CHANGE IN CONTROL BENEFIT. After announcement of a proposed Change in
Control and for a period continuing for one year following a Change in Control,
in the event of Termination Without Cause or Termination For Good Reason,
instead of receiving the Severance Benefit set forth in Section 9 above, Officer
shall receive 24 months Base Salary, based on Officer’s Base Salary just prior
to the termination of employment, as well as 200% of the incentive compensation
Officer received for services performed in the previous year (the aforementioned
Base Salary and incentive are collectively referred to as the “Change in Control
Benefit”). Subject to Section 12.3 below, the Change in Control Benefit shall be
paid in equal installments over 24 months, starting on the next regular payday
following termination. Receipt of the Change in Control Benefit is conditioned
on Officer having executed the Separation Agreement in substantially the form
attached hereto as Exhibit A and the revocation period having expired without
Officer having revoked the Separation Agreement. Receipt and continued receipt
of the Change in Control Benefit is further conditioned on Officer not being in
violation of any material term of this Agreement or in violation of any material
term of the Separation Agreement. Officer shall not be required to mitigate the
amount of any payments under this Section (whether by seeking new employment or
otherwise) and no such payment shall be reduced by earnings that Officer may
receive from any other source, provided, however, that the provisions of
Section 14.2 related to forfeiture of payments under certain circumstances
remain applicable.

 

4



--------------------------------------------------------------------------------

 

11. CHANGE IN CONTROL RETENTION INCENTIVE. If Officer remains employed for 12
months following a Change in Control, Officer will receive twelve (12) months
Base Salary and 100% of the incentive compensation Officer received for services
performed in the previous year (the aforementioned Base Salary and incentive are
collectively referred to as the “Retention Incentive”), The Retention Incentive
shall be paid in equal installments over twelve (12) months, starting on the
next regular payday following the first anniversary of the Change in Control,
Receipt of the Retention Incentive is conditioned on Officer not being in
violation of any material term of this Agreement. If Officer receives a benefit
under this Section 11, such benefit shall cease when Officer begins to receive
any benefit under Section 10.

12. LIMITATION ON BENEFITS.

12.1 IRC 280G Adjustment. If the benefit payments under this Agreement, either
alone or together with other payments to which the Officer is entitled to
receive from Umpqua, would constitute an “excess parachute payment” as defined
in Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”),
such benefit payments shall be reduced to the largest amount that will result in
no portion of benefit payments under this Agreement being subject to the excise
tax imposed by Section 4999 of the Code. The determination of any reduction in
the benefit payments pursuant to the foregoing provisions, shall be made by
mutual agreement of Umpqua and Officer or if no agreement is possible, by the
Umpqua’s accountants.

12.2 Limitation on Severance or Change in Control Benefit. Notwithstanding any
other provision in this Agreement, Umpqua shall make no payment of any benefit
provided for herein to the extent that such payment would be prohibited by the
provisions of Part 359 of the regulations of the Federal Deposit Insurance
Corporation (the “FDIC”) as the same may be amended from time to time, and if
such payment is so prohibited, the Umpqua shall use its best efforts to secure
the consent of the FDIC or other applicable banking agencies to make such
payments in the highest amount permissible, up to the amount provided for in
this Agreement.

12.3 IRC 409A. To the extent the Severance Benefit or Change in Control Benefit
is subject to Section 409A of the Code and Executive is deemed to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
commencement of payment of the Severance Benefit shall be delayed for six
(6) months following Executive’s termination of employment and the first
installment payment made in the seventh month following termination of
employment shall equal the aggregate installment payments Executive would have
received during the first six months of the Installment Period (the “Aggregate
Payments”), plus the payment Executive is otherwise entitled to receive for the
seventh month of the Installment Period. If Umpqua or Officer believes, at any
time, that this Agreement does not comply with Section 409A, it will promptly
advise the other party and will negotiate reasonably and in good faith to amend
the terms of the Agreement, if permitted under Section 409A, with the most
limited possible economic effect on Umpqua and Officer, such that it complies.

 

5



--------------------------------------------------------------------------------

 

13. EXECUTIVE SEVERANCE PLAN

13.1 In General. Those provisions of this Agreement (including this Section)
related to the Severance Benefit set forth in Section 9 and Change in Control
Benefit set forth in Section 10 constitute part of the terms of the Umpqua
Holdings Corporation Executive Severance Plan (the “Executive Severance Plan”)
with respect to the Officer, and such terms and the general terms of the
Executive Severance Plan, if any, established by Umpqua shall comprise the
entirety of the Executive Severance Plan as it applies to the Officer. Umpqua
intends for the Plan to be considered a welfare benefit plan within the meaning
of Section 3(1) of the Employee Retirement Income Security Act (“ERISA”), and a
plan which is unfunded and maintained by Umpqua solely for the purpose of
providing benefits for a select group of management or highly compensated
employees within the meaning of ERISA Regulation Section 2520.104-24. A copy of
the Executive Severance Plan (if an Executive Severance Plan separate from or in
addition to the terms of this Section 13 is established) will be furnished to
the Officer upon request.

13.2 Administration of Executive Severance Plan. Umpqua’s Chief Executive
Officer and Human Resources Director are each plan administrators (the “Plan
Administrator”) of the Executive Severance Plan and the Plan Administrator shall
have the discretionary authority to administer and construe the terms of the
Executive Severance Plan, including the authority to decide if Officer is
entitled to the Severance Benefit, Change in Control Benefit or Retention
Incentive and the authority to determine if there is Termination For Cause or
Termination For Good Reason.

13.3 Claims Procedures. The Officer may file a claim for a payment under the
Executive Severance Plan by filing a written request for such a payment with the
Plan Administrator. If the Plan Administrator prescribes a form for such a
claim, the claim must be filed on such form. The claim should be sent to the
attention of the Plan Administrator of the Executive Severance Plan at the
address set forth for Umpqua in Section 20.

If the Plan Administrator denies the claim, in whole or in part, the Plan
Administrator shall notify the Officer within 90 days of the Plan
Administrator’s receipt of the claim, unless the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim. If the Plan Administrator determines that an extension of time is
required, written notice of the extension shall be furnished to Officer prior to
the termination of the initial 90-day period. Such extension notice shall
indicate the special circumstances and the date by which the Plan Administrator
expects to issue a determination with respect to the claim. The period of the
extension will not exceed 90 days beyond the termination of the original 90-day
period. If the Plan Administrator does not provide written notice, Officer may
deem the claim denied and seek review according to the appeals procedures set
forth below.

The notice of denial of Officer’s claim shall state:

a. the specific reasons for the denial;

b. specific references to pertinent provisions of the Executive Severance Plan
on which the denial was based;

c. a description of any additional material or information needed for Officer to
perfect his or her claim and an explanation of why the material or information
is needed; and

 

6



--------------------------------------------------------------------------------

 

d. a statement (1) that Officer may request a review upon written application to
the Plan Administrator, review or receive (free of charge) pertinent Plan
documents and records, and submit issues and comments in writing, (2) that any
appeal that Officer wishes to make of the adverse determination must be in
writing to the Plan Administrator within sixty (60) days after the Officer
receives notice of denial of benefits, and (3) that Officer may bring a civil
action under ERISA Section 502(a) following an adverse benefit determination
upon review.

The notice of denial of benefits shall specify that Officer must forward any
appeal to the Plan Administrator at the address provided in such notice. The
notice may state that failure to appeal the action to the Plan Administrator in
writing within the sixty (60) day period will render the determination final,
binding and conclusive.

If Officer appeals to the Plan Administrator, Officer may submit in writing
whatever issues and comments he or she believes to be pertinent. The Plan
Administrator shall reexamine all facts related to the appeal and make a final
determination about whether the denial of benefits is justified under the
circumstances. The Plan Administrator shall advise Officer in writing of:

a. its decision on appeal;

b. the specific reasons for the decision;

c. the specific provisions of the Plan on which the decision is based; and

d. Officer’s right to receive, upon request and free of charge, reasonable
access to, and copies of, all relevant documents and records.

Notice of the Plan Administrator’s decision shall be given within sixty
(60) days of Officer’s written request for review, unless additional time is
required due to special circumstances. In no event shall the Plan Administrator
render a decision on an appeal later than one hundred twenty (120) days after
receiving a request for a review. If the Plan Administrator fails to provide a
decision with respect to Officer’s appeal within the 60 (or, if applicable, 120)
day period Officer may deem his or her appeal denied and may pursue the
arbitration remedy set forth below.

In the event that Officer fails to pursue his or her administrative remedies as
set forth above within the specified periods, he shall have no further right to
the benefits subject to his or her claim and agrees by executing this Agreement
that he or she shall have no right to pursue such claim in arbitration or in a
court of law.

For purposes of this Claims Procedure under the Executive Severance Plan,
Officer may act through a representative authorized in writing to act on his
behalf, provided that such authorization is furnished to the Plan Administrator.

 

7



--------------------------------------------------------------------------------

 

In the event that Umpqua denies the Officer’s appeal of the denial of his or her
claim, in whole or in part, Umpqua and Officer’s may agree to submit the Plan
Administrator’s decision to binding arbitration in lieu of Officer’s right to
pursue his claim in any court of law.

14. NONCOMPETITION.

14.1 Competition Restriction. During Officer’s employment and for the period of
time in which Officer is entitled to payment of the Severance Benefit, Change in
Control Benefit or Retention Incentive, Officer shall not engage in any activity
as an officer, director, owner (except for an ownership of less than three
percent (3%) of any publicly traded security), employee, consultant, or
otherwise of a financial services company with an office or doing business
within 50 miles of any office or branch of Umpqua or of any of its subsidiaries
in existence at the time of termination of Officer’s employment.

14.2 Consequence of Breach. If Officer breaches the covenant not to compete in
Section 14.1, Officer shall forfeit any remaining payments under the Severance
Benefit, Change in Control Benefit or Retention Incentive, to which Officer is
entitled under this Agreement.

14.3 Subsequent Employer Notification. Officer agrees to give Umpqua, at the
time of termination of employment, a declaration under penalty of perjury of the
name of Officer’s new employer, if known, or if not known, that subsequent
employer is not known. Officer further agrees to disclose to Umpqua, during the
period of payment of any benefit under this Agreement, the name of any
subsequent employer, wherever located and regardless of whether such employer is
a competitor of Umpqua.

14.4 Acknowledgment of Notice. Officer acknowledges that he was informed in a
written employment offer received at least two weeks before the first day of the
employment that a noncompetition agreement is required as a condition of
employment.

15. NON-SOLICITATION. For a period of two (2) years following termination of
employment (the “Restriction Period”), Officer shall not solicit any customer of
Umpqua or of any of its subsidiaries for services or products then provided by
Umpqua or any of its subsidiaries. For purposes of this Section, “customers” are
defined as (a) all customers serviced by Umpqua or any of Umpqua’s subsidiaries
at any time within 12 months before termination of Officer’s employment, (b) all
customers and potential customers whom Umpqua or any of Umpqua’s subsidiaries,
with the knowledge or participation of Officer, actively solicited at anytime
within 12 months before termination of Officer’s employment, and (c) all
successors, owners, directors, partners and management personnel of the
customers just described in (a) and (b).

16. NON-RAIDING OF EMPLOYEES. Officer recognizes that Umpqua’s workforce is a
vital part of its business; therefore, Officer agrees that for the Restriction
Period, Officer will not to directly or indirectly solicit any employee to leave
his or her employment with Umpqua or any of Umpqua’s subsidiaries. This includes
that Officer will not (a) disclose to any third party the names, backgrounds or
qualifications of any Umpqua or any of Umpqua subsidiary’s employees or
otherwise identify them as potential candidates for employment, or
(b) personally or through any other person approach, recruit, interview or
otherwise solicit employees of Umpqua or any of Umpqua’s subsidiaries to work
for any other employer. For purposes of this Section, employees include all
employees working for Umpqua or any of Umpqua’s subsidiaries at the time of
termination of Officer’s employment.

 

8



--------------------------------------------------------------------------------

 

17. CONFIDENTIAL INFORMATION. The parties acknowledge that in the course of
Officer’s duties, Officer will have access to and become familiar with certain
proprietary and confidential information of Umpqua and its subsidiaries not
known by its actual or potential competitors. Officer acknowledges that such
information constitutes valuable, special, and unique assets of Umpqua’s
business, even though such information may not be of a technical nature and may
not be protected under trade secret or related laws. Officer agrees to hold in a
fiduciary capacity and not use for Officer’s benefit, nor reveal, communicate,
or divulge during the period of Officer’s employment with Umpqua or at any time
thereafter, and in any manner whatsoever, any such data and confidential
information of any kind, nature, or description concerning any matters affecting
or relating to Umpqua’s business, its customers, or its services, including
information developed by Officer, alone or with others, or entrusted to Umpqua
by its customers or others, to any person, firm, entity, or company other than
Umpqua or persons, firms, entities, or companies designated by Umpqua. Officer
agrees that all memoranda, notes, records, papers, customer files, and other
documents, and all copies thereof relating to Umpqua’s operations or business,
or matters related to any of Umpqua’s customers, some of which may be prepared
by Officer, and all objects associated therewith in any way obtained by Officer,
shall be Umpqua’s property (“Umpqua Property”). Upon termination or at Umpqua’s
request, Officer shall promptly return all the Umpqua Property to Umpqua.

18. REASONABLENESS OF RESTRICTION PERIOD; EQUITABLE RELIEF. Officer acknowledges
and agrees that the restrictive covenants in Sections 14,15,16, and 17 are fair
and reasonable and are the result of negotiation between Umpqua and Officer (and
Officer’s counsel, if Officer has sought the benefit of counsel). Officer
further acknowledges and agrees that the covenants and obligations in this
Agreement relate to special, unique, and extraordinary matters and that a
violation of any of the terms of the covenants and obligations will cause
irreparable injury to Umpqua, for which adequate remedies are not available at
law. Therefore, Officer agrees that Umpqua shall be entitled to an injunction,
restraining order, or such other equitable relief as a court of competent
jurisdiction may deem necessary or appropriate to restrain the Officer from
committing any violation of the covenants and obligations set forth in Sections
14.3,15,16 and 17 of this Agreement. These injunctive remedies are cumulative
and are in addition to any other rights and remedies Umpqua may have at law or
in equity. If Umpqua institutes an action to enforce the provisions hereof,
Officer hereby waives the claim or defense that an adequate remedy at law is
available, and Officer agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists.

19. DISPUTE RESOLUTION.

19.1 Arbitration. Except where such matters are deemed governed by ERISA and are
the subject to Section 13 above, the parties agree to submit any dispute arising
under this Agreement to final, binding, private arbitration in Portland, Oregon.
The disputes subject to arbitration include not only disputes involving the
meaning or performance of the Agreement, but disputes about its negotiation,
drafting, or execution. The dispute will be determined by a single arbitrator
and governed by then-existing rules of arbitration procedure in Multnomah

 

9



--------------------------------------------------------------------------------

County Circuit Court except as set forth herein. Instead of filing of a civil
complaint in Multnomah County Circuit Court, a party will commence the
arbitration process by noticing the other party. The parties will choose an
arbitrator who specializes in employment conflicts from the arbitration list for
Multnomah County Circuit Court. If the parties are unable to agree on an
arbitrator within ten (10) days of receipt of the list of arbitrators, each
party will select one attorney from the list, and those two attorneys shall
select the arbitrator from the list (with each of the two selecting attorneys
then concluding their services and each being compensated by the party selecting
each attorney, subject to recovery of such fees under Section 19.2). The
arbitrator may charge his or her standard arbitration fees rather than the fees
prescribed in the Multnomah County Circuit Court arbitration procedures. The
arbitrator will have full authority to determine all issues, including
arbitrability, to award any remedy, including permanent injunctive relief, and
to determine any request for attorneys’ fees, costs and expenses in accordance
with Section 19.2. There shall be no right of review in court. The arbitrator’s
award may be reduced to final judgment or decree in Multnomah County Circuit
Court.

19.2 Expenses/Attorneys’ Fees. The prevailing party shall be awarded all costs
and expenses of the proceeding, including, but not limited to, attorneys’ fees,
filing and service fees, witness fees, and arbitrators’ fees. If arbitration is
commenced, the arbitrator will have full authority and complete discretion to
determine the “prevailing party” and the amount of costs and expenses to be
awarded.

19.3 Injunctive Relief. Notwithstanding any other provision of this Agreement,
an aggrieved party may seek a temporary restraining order or preliminary
injunction in Multnomah County Circuit Court to preserve the status quo during
the arbitration proceeding, provided however, that the party seeking relief
agrees that ultimate resolution of the dispute will still be determined through
arbitration and not through court process. The filing of the court action for
injunctive relief shall not hinder or delay the arbitration process.

20. NOTICES. All notices, requests, demands, and other communications provided
for by this Agreement will be in writing and shall be deemed sufficient upon
receipt, when delivered personally or by a nationally-recognized delivery
service (such as Federal Express), or three (3) business days after being
deposited in the U.S. mail as certified mail, return receipt requested, with
postage prepaid, if such notice is properly addressed. Unless otherwise changed
in writing, notice shall be properly addressed to Officer if addressed to the
address of Officer on Umpqua’s books and records at the time of mailing of such
notice, and properly addressed to Umpqua if addressed to Umpqua Holdings
Corporation, One SW Columbia, Suite 1200, Portland, Oregon 97258, Attention:
Chief Executive Officer.

21. BENEFICIARIES.

21.1 Beneficiary Designations. The Officer shall designate a beneficiary by
filing a written designation with Umpqua. The Officer may revoke or modify the
designation at any time by filing a new designation. However, designations will
only be effective if signed by the Officer and received by Umpqua during the
Officer’s lifetime. The Officer’s beneficiary designation shall be deemed
automatically revoked if the beneficiary predeceases the Officer or if the
Officer names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Officer dies without a valid beneficiary designation, all
payments shall be made to the Officer’s estate.

 

10



--------------------------------------------------------------------------------

 

21.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, Urapqua may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person, Umpqua may require proof of incompetence, minority
or guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge Umpqua from all liability with
respect to such benefit.

22. GENERAL PROVISIONS.

22.1 Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by federal ERISA, as it relates to the
Severance Benefit and the Change in Control Benefit as discussed in Section 13
above, and otherwise by the laws of the State of Oregon.

22.2 Saving Provision. If any part of this Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this Agreement
is held to be unenforceable as written, it shall be enforced to the maximum
extent allowed by applicable law.

22.3 Survival Provision. If any benefits provided in Sections 9,10, or 11 of
this Agreement are still owed, or claims pursuant to Section 13 are still
pending, at the time of termination of this Agreement, this Agreement shall
continue in force, with respect to those obligations or claims, until such
benefits are paid in full or claims are resolved in full. The noncompetition,
non-solicitation, non-raiding, confidential information, and dispute resolution
provisions of this Agreement shall survive after termination of this Agreement,
and shall be enforceable regardless of any claim Officer may have against
Umpqua.

22.4 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

22.5 Entire Agreement. This Agreement constitutes the sole agreement of the
parties regarding Officer’s benefits in the event of termination or Change in
Control and together with Umpqua’s employee handbook governs the terms of
Officer’s employment. Where there is a conflict between the employee handbook
and this Agreement, the terms of this Agreement shall govern.

22.6 Previous Agreements. This Agreement supersedes all prior oral and written
agreements between the Officer and Umpqua, or any affiliates or representatives
of Umpqua regarding the subject matters set forth herein.

22.7 Waiver/Amendment. No waiver of any provision of this Agreement shall be
valid unless in writing, signed by the party against whom the waiver is sought
to be enforced. The waiver of any breach of this Agreement or failure to enforce
any provision of this Agreement shall not waive any later breach. This Agreement
may only be amended by a writing signed by the parties.

 

11



--------------------------------------------------------------------------------

 

22.8 Assignment. Officer shall not assign or transfer any of Officer’s rights
pursuant to this Agreement, wholly or partially, to any other person or to
delegate the performance of its duties under the terms of this Agreement. The
rights and obligations of Umpqua under this Agreement shall inure to the benefit
of and be binding in each and every respect upon the direct and indirect
successors and assigns of Umpqua, regardless of the manner in which the
successors or assigns succeed to the interests or assets of Umpqua. This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
Umpqua, by any merger, consolidation or acquisition where Umpqua is not the
surviving corporation, by any transfer of all or substantially all of Umpqua’s
assets, or by any other change in Umpqua’s structure or the manner in which
Umpqua’s business or assets are held. Officer’s employment shall not be deemed
terminated upon the occurrence of one of the foregoing events. In the event of
any merger, consolidation or transfer of assets, this Agreement shall be binding
upon and shall inure to the benefit of the surviving corporation or the
corporation to which the assets are transferred.

23. ADVICE OF COUNSEL. Officer acknowledges that, in executing this Agreement,
Officer has had the opportunity to seek the advice of independent legal counsel,
and has read and understood all of the terms and provisions of this Agreement.
This Agreement shall not be construed against any party by reason of the
drafting or preparation hereof.

 

UMPQUA HOLDlNGS CORPORATION By:   /s/ Raymond P. Davis   Raymond P. Davis, Chief
Executive Officer OFFICER   /s/ Cort O’Haver   Cort O’Haver

 

12



--------------------------------------------------------------------------------

 

Exhibit A

EMPLOYMENT SEPARATION AGREEMENT AND RELEASE OF CLAIMS

This is a confidential agreement (this “Separation Agreement”) between you,
                        , and us, Umpqua Holdings Corporation, except to the
extent Umpqua is required to disclose the terms of this agreement under
applicable law. This Separation Agreement is dated for reference
purposes                        , 20    , which is the date we delivered this
Separation Agreement to you for your consideration. For purposes of this
Separation Agreement Umpqua Holdings Corporation together with each of its
subsidiaries or affiliates is referred to as “Umpqua.”

1. Termination of Employment. Your employment terminates [or was terminated] on,
                        , 20    , (the “Separation Date”).

2. Payments. In exchange for your agreeing to the release of claims and other
terms in this Separation Agreement, we will pay you the Severance Benefit
specified in Section 9 or the Change in Control Benefit specified in Section 10,
as appropriate, of the Agreement between you and Umpqua dated (the “Employment
Agreement”) on the dates provided therein (or on such other date or dates
                         as may be mutually agreed upon by you and Umpqua or our
successor). Such provisions of the Employment Agreement are incorporated herein
by reference, You acknowledge that we are not obligated to make these payments
to you unless you comply with the provisions in Sections 14 through 22 of the
Employment Agreement, which is incorporated herein by reference and otherwise
comply with the material terms of the Employment Agreement and of this
Separation Agreement.

3. COBRA Continuation Coverage. Your normal employee participation in Umpqua’s
group health coverage will terminate on the Separation Date. Continuation of
group health coverage thereafter will be made available to you and your
dependents pursuant to federal law (COBRA). Continuation of group health
coverage after the Separation Date is entirely at your expense, as provided
under COBRA.

4. Termination of Benefits. Except as provided in Section 3 above, your
participation in all employee benefit plans and programs ended on the Separation
Date. Your rights under any pension benefit or other plans in which you may have
participated will be determined in accordance with the written plan documents
governing those plans.

5. Full Payment. You acknowledge having received full payment of all
compensation of any kind (including wages, salary, vacation, sick leave,
commissions, bonuses and incentive compensation) that you earned as a result of
your employment by us except, if applicable, the Severance Benefit or the Change
in Control Benefit described in Section 2 above.

6. No Further Incentive Compensation. Any and all agreements to pay you bonuses
or other incentive compensation are terminated. You understand and agree that
you have no right to receive any further payments for bonuses or other incentive
compensation. We owe no further compensation or benefits of any kind, except as
described in Section 2 above.

7. Release of Claims.

(a) You hereby release (i) Umpqua and its subsidiaries, affiliates, and benefit
plans, (ii) each of Umpqua’s past and present shareholders, officers, directors,
agents, employees, representatives, administrators, fiduciaries and attorneys,
and (iii) the predecessors, successors, transferees and assigns of each of the
persons and entities described in this sentence, from any and all claims of any
kind, known or unknown, that arose on or before the date you signed this
Separation Agreement.

 

1



--------------------------------------------------------------------------------

 

(b) The claims you are releasing include, without limitation, claims of wrongful
termination, claims of constructive discharge, claims arising out of employment
agreements, representations or policies related to your employment, claims
arising under federal, state or local laws or ordinances prohibiting
discrimination or harassment or requiring accommodation on the basis of age,
race, color, national origin, religion, sex, disability, marital status, sexual
orientation or any other status, claims of failure to accommodate a disability
or religious practice, claims for violation of public policy, claims of
retaliation, claims of failure to assist you in applying for future position
openings, claims of failure to hire you for future position openings, claims for
wages or compensation of any kind (including overtime claims), claims of
tortious interference with contract or expectancy, claims of fraud or negligent
misrepresentation, claims of breach of privacy, defamation claims, claims of
intentional or negligent infliction of emotional distress, claims of unfair
labor practices, claims arising out of any claimed right to stock or stock
options, claims for attorneys’ fees or costs, and any other claims that are
based on any legal obligations that arise out of or are related to your
employment relationship with us.

(c) You specifically waive any rights or claims that you may have under the
Oregon Civil Rights and Unlawful Employment Practices Statutes (ORS Chapter
659), the Oregon Wage and Hour Laws (ORS Chapter 652), the Civil Rights Act of
1964 (including Title VII of that Act), the Equal Pay Act of 1963, the Age
Discrimination in Employment Act of 1967 (ADEA), the Americans with Disabilities
Act of 1990 (ADA), the Fair Labor Standards Act of 1938 (FLSA), the Family and
Medical Leave Act of 1993 (FMLA), the Worker Adjustment and Retraining
Notification Act (WARN), the Employee Retirement Income Security Act of 1974
(ERISA), the National Labor Relations Act (NLRA), and all similar federal, state
and local laws.

(d) You agree not to seek any personal recovery (of money damages, injunctive
relief or otherwise) for the claims you are releasing in this Separation
Agreement, either through any complaint to any governmental agency or otherwise.
You agree never to start any lawsuit or arbitration asserting any of the claims
you are releasing in this Separation Agreement. You represent and warrant that
you have not initiated any complaint, charge, lawsuit or arbitration involving
any of the claims you are releasing in this Separation Agreement. Should you
apply for future employment with Umpqua, Umpqua has no obligation to consider
you for future employment.

(e) You represent and warrant that you have all necessary authority to enter
into this Separation Agreement (including, if you are married, on behalf of your
marital community) and that you have not transferred any interest in any claims
to your spouse or to any third party.

(f) This Separation Agreement does not affect your rights, if any, to receive
pension plan benefits, medical plan benefits, unemployment compensation benefits
or workers’ compensation benefits. This Separation Agreement also does not
affect your rights, if any, under agreements, bylaw provisions, insurance or
otherwise, to be indemnified, defended or held harmless in connection with
claims that may be asserted against you by third parties.

(g) You understand that you are releasing potentially unknown claims, and that
you have limited knowledge with respect to some of the claims being released.
You acknowledge that there is a risk that, after signing this Separation
Agreement, you may learn information that might have affected your decision to
enter into this Separation Agreement. You assume this risk and all other risks
of any mistake in entering into this Separation Agreement. You agree that this
release is fairly and knowingly made.

(h) You are giving up all rights and claims of any kind, known or unknown,
except for the rights specifically given to you in this Separation Agreement.

 

2



--------------------------------------------------------------------------------

 

8. No Admission of Liability. Neither this Separation Agreement nor the payments
made under this Separation Agreement are an admission of liability or wrongdoing
by Umpqua.

9. Umpqua Materials. You represent and warrant that you have, or no later than
the Separation Date will have, returned all keys, credit cards, documents and
other materials that belong to us, including but not limited to the Umpqua
Property, as defined in Section 17 of the Employment Agreement, which definition
is incorporated herein by reference.

10. Nondisclosure Agreement. You will comply with the covenant regarding
confidential information in Section 17 of the Employment Agreement, which
covenant is incorporated herein by reference.

11. No Disparagement. You may not disparage Umpqua or Umpqua’s business or
products, and may not encourage any third parties to sue Umpqua.

12. Cooperation Regarding Other Claims. If any claim is asserted by or against
Umpqua as to which you have relevant knowledge, you will reasonably cooperate
with us in the prosecution or defense of that claim, including by providing
truthful information and testimony as reasonably requested by us.

13. Noncompetition; Nonsolicitation; No interference. During the Restriction
Period, as defined in Section 15 of the Employment Agreement, you will comply
with Sections 14 through 22 of the Employment Agreement, incorporated herein by
reference and Umpqua will have the right to enforce those provisions under the
terms of Section 18 of the Employment Agreement, incorporated herein by
reference. After the Restriction Period, you will not, apart from good faith
competition, interfere with Umpqua’s relationships with customers, employees,
vendors, or others.

14. Independent Legal Counsel. You are advised and encouraged to consult with an
attorney before signing this Separation Agreement. You acknowledge that you have
had an adequate opportunity to do so.

15. Consideration Period. You have 21 days from the date this Separation
Agreement is given to you to consider this Separation Agreement before signing
it. You may use as much or as little of this 21-day period as you wish before
signing. If you do not sign and return this Separation Agreement within this
21-day period, you will not be eligible to receive the benefits described in
this Separation Agreement.

16. Revocation Period and Effective Date. You have 7 calendar days after signing
this Separation Agreement to revoke it. To revoke this Separation Agreement
after signing it, you must deliver a written notice of revocation to Umpqua’s
Chief Executive Officer before the 7-day period expires. This Separation
Agreement shall not become effective until the 8th calendar day after you sign
it. If you revoke this Separation Agreement it will not become effective or
enforceable and you will not be entitled to the benefits described in this
Separation Agreement.

17. Governing Law. This Separation Agreement is governed by the laws of the
State of Oregon that apply to contracts executed and to be performed entirely
within the State of Oregon.

18. Dispute Resolution.

(a) Except where such matters are deemed governed by ERISA or are the subject to
Section 7 above, the parties agree to submit any dispute arising under this
Separation Agreement to final, binding, private arbitration in Portland, Oregon.
The disputes subject to arbitration include not only disputes involving the
meaning or performance of the Separation Agreement, but disputes about its

 

3



--------------------------------------------------------------------------------

negotiation, drafting, or execution. The dispute will be determined by a single
arbitrator and governed by the then-existing rules of arbitration procedure in
Multnomah County Circuit Court except as set forth herein. Instead of filing of
a civil complaint in Multnomah County Circuit Court, a party will commence the
arbitration process by noticing the other party. The parties will choose an
arbitrator who specializes in employment conflicts from the arbitration list for
Multnomah County Circuit Court. If the parties are unable to agree on an
arbitrator within ten (10) days of receipt of the list of arbitrators, each
party will select one attorney from the list, and those two attorneys shall
select the arbitrator from the list (with each of the two selecting attorneys
then concluding their services and each being compensated by the party selecting
each attorney, subject to recovery of such fees under subsection (b) of this
Section). The arbitrator may charge his or her standard arbitration fees rather
than the fees prescribed in the Multnomah County Circuit Court arbitration
procedures. The arbitrator will have full authority to determine all issues,
including arbitrability, to award any remedy, including permanent injunctive
relief, and to determine any request for attorneys’ fees, costs and expenses in
accordance with subsection (b) of this Section. There shall be no right of
review in court. The arbitrator’s award may be reduced to final judgment or
decree in Multnomah County Circuit Court.

(b) The prevailing party shall be awarded all costs and expenses of the
proceeding, including, but not limited to, attorneys’ fees, filing and service
fees, witness fees, and arbitrators’ fees. If arbitration is commenced, the
arbitrator will have full authority and complete discretion to determine the
“prevailing party” and the amount of costs and expenses to be awarded.

(c) Notwithstanding any other provision of this Separation Agreement, an
aggrieved party may seek a temporary restraining order or preliminary injunction
in Multnomah County Circuit Court to preserve the status quo during the
arbitration proceeding, provided however, that the party seeking relief agrees
that ultimate resolution of the dispute will still be determined through
arbitration and not through court process. The filing of the court action for
injunctive relief shall not hinder or delay the arbitration process.

19. Saving Provision. If any part of this Separation Agreement is held to be
unenforceable, it shall not affect any other part. If any part of this
Separation Agreement is held to be unenforceable as written, it shall be
enforced to the maximum extent allowed by applicable law.

20. Final and Complete Agreement. Except for the Employment Agreement to the
extent it is expressly incorporated herein by reference, this Separation
Agreement is the final and complete expression of all agreements between us on
all subjects and supersedes and replaces all prior discussions, representations,
agreements, policies and practices. You acknowledge you are not signing this
Separation Agreement relying on anything not set out herein.

 

Umpqua Holdings Corporation By:     Title:    

 

4



--------------------------------------------------------------------------------

 

I, the undersigned, having been advised to consult with an attorney, hereby
agree to be bound by this Separation Agreement and confirm that I have read and
understood each part of it.

 

        Date

 

5



--------------------------------------------------------------------------------

 

BENEFICIARY DESIGNATION

for

UMPQUA HOLDINGS CORPORATION

EMPLOYMENT AGREEMENT

I designate the following as beneficiary of any payment or other benefits under
my Employment Agreement payable following my death:

Primary: Rachael M. O’Haver

Contingent: Amanda O’Haver (50%) Jack O’Haver (50%)

 

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with Umpqua. I further understand that the designations will
be automatically revoked if the beneficiary predeceases me, or, if I have-blamed
my spouse as beneficiary and our marriage is subsequently dissolved.

 

Signature:   /s/ Cort O’Haver Printed Name:   Cort O’Haver

Date: 4/23/10

Received by Umpqua this 23 day of April, 2010.

 

By:   /s/ Barbara Baker Name:   Barbara Baker Title:   EVP Cultural Enhancement

 

6